Title: From Thomas Jefferson to Archibald McGregor, 26 August 1808
From: Jefferson, Thomas
To: McGregor, Archibald


                  
                     Sir 
                     
                     Monticello Aug. 26. 1808.
                  
                  In answer to the petition which you delivered me from the officers of merchant vessels belonging to Philadelphia, I must premise my sincere regret at the sacrifices which our fellow citizens generally, and the petitioners in particular, have been obliged to meet by the circumstances of the times. we live in an age of affliction, to which the history of nations presents no parallel. we have for years been looking on Europe covered with blood and violence, and seen rapine spreading itself over the ocean. on this element it has reached us, & at length in so serious a degree, that the legislature of the nation has thought it necessary to withdraw our citizens & property from it, either to avoid, or to prepare for engaging in the general contest. but for this timely precaution, the petitioners & their property might now have been in the hands of Spoilers, who have laid aside all regard to moral right. withdrawing from the greater evil, a lesser one has been necessarily encountered and certainly, could the legislature have made provision against this also, I should have had great pleasure as the instrument of it’s execution. but it was impracticable, by any general & just rules, to prescribe in every case the best resource against the inconveniences of this new situation. the difficulties of the crisis will certainly fall with greater pressure on some descriptions of citizens than on others; & on none perhaps with greater than our seafaring brethren. should any means of alleviation occur within the range of my duties, I shall with certainty advert to the situation of the petitioners, &, in availing the nation of their services, aid them with a substitute for their former occupations. I salute them & yourself with sentiments of sincere regard.
                  
                     Th: Jefferson 
                     
                  
               